Citation Nr: 1628557	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA Regional Office (RO) in Detroit, Michigan. 

A Board decision in March 2014 denied service connection for hypertension.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2015, the Court vacated the Board's decision, and remanded the case for further action in accordance with the decision.  In September 2015, the Board in turn remanded the case to the RO, in order to comply with dictates of the Court.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed hypertension is related to his service-connected psychiatric disorders.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension as secondary to service-connected psychiatric disorders have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his hypertension is due to the pain/stress caused by his service-connected low back disability and pes planus and/or the stress and anxiety caused by his service-connected psychiatric disorder. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran is service connected for anxiety with depression, residuals of back strain, pes planus, and residuals scarring from spinal fusion and lumbar laminectomy. 

In reviewing the relevant evidence, in May 2003 and March 2010 the Veteran submitted internet medical articles regarding the relationship between pain and stress and subsequently developing psychiatric disorders as well as hypertension.  In the May 2003 article from Spine-health.com the author discusses the cause, diagnosis, and treatment for stress related back pain as well as how a low back disability can cause depression. 

In the March 2010 article from Clinical and Experimental Pharmacology and Physiology (CEPP), the author discusses how chronic mental stress is a cause of hypertension.  In this article, the author first acknowledges that this cause and effect relationship is still "hotly" debated.  The author goes on to state that in March 2002 an Australian government agency determined that stress is one proven cause of hypertension.  The article thereafter notes that this finding was based on epidemiological evidence, but in particular after review of specific elements of neural pathophysiology of hypertension.

In June 2013, a VA examiner attributed the Veteran's hypertension to his family history of hypertension.  The examiner also noted that controlling medical literature holds that psychological problems like anxiety with panic attacks cause only temporary increase in blood pressure without any permanent or persistent increase or aggravation of blood pressure or hypertension.  The examiner concluded that the Veteran's service-connected disabilities were not the cause of nor did they aggravate his hypertension.

In June 2015, a private doctor of osteopathic medicine concluded that the Veteran's hypertension was aggravated by his anxiety and depression.  The examiner stated that the hypertension was poorly controlled due to the depression and anxiety disorders.    

A VA physician in November 2015 commented that it was less likely than not that hypertension was caused or aggravated by the service-connected psychiatric disorders.  The physician pointed out that the hypertension is well controlled and there is no evidence of permanent or persistent increase or aggravation of the Veteran's blood pressure.  

As the record contains competent and credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding a causal relationship between the service connected psychiatric disorders and the Veteran's hypertension is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hypertension, as secondary to service-connected psychiatric disorders.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for hypertension, as secondary to service-connected disability, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


